Citation Nr: 1801681	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to an increased (compensable) rating for chronic obstructive pulmonary disease (COPD) with spontaneous partial pneumothorax.


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1968 to December 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO continued a zero percent (noncompensable)rating for COPD with spontaneous partial pneumothorax.  The Veteran filed a notice of disagreement (NOD) in June 2013.  The RO issued a statement of the case (SOC) in February 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2014.

While the Veteran previously had a paper claims file, the appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim on appeal is warranted.

The Veteran maintains that a compensable rating is warranted for his service-connected COPD with spontaneous partial pneumothorax.  Specifically, the Veteran asserts that his COPD is causing his shortness of breath and dyspnea on exertion limitations that reduce his exercise tolerance and his ability to tolerate high altitudes.

In this regard, the Board notes that the record contains conflicting medical evidence as to whether and/or to what extent the Veteran's respiratory symptoms are associated with his COPD, nonservice connected pulmonary hypertension ,  obstructive sleep apnea (OSA), and/or service-connected atrial fibrillation.

First, the report of a June 2012 examination in connection with an OSA claim  indicates that the Veteran's respiratory symptoms and abnormal pulmonary function tests (PFTs) were a result of the Veteran's COPD, which had its onset during military service.

Second, the  report of a June 2015 VA examination in connection with an atrial fibrillation indicates that the Veteran complained of dyspnea, fatigue, angina, and tachycardia. The examining physician opined that about 80 percent of the Veteran's decreased METs level was attributable to his COPD, and did not indicate what, if any,  other disabilities contributed to the Veteran's decreased METs level.

Third, following a June 2016 VA examination conducted via telephone in connection with an increased rating the claim for increased rating, the examiner opined that the Veteran's progressive symptoms of shortness of breath and dyspnea on exertion were the result of pulmonary hypertension and OSA, which were caused by living at a high altitude.

Finally, in a December 2016 letter from Dr. S.S., the Veteran's private pulmonologist, indicated that he had treated the Veteran since 2010.  Dr. S.S. noted that the Veteran's pulmonary hypertension had been treated with significant improvement with oxygen therapy as demonstrated both clinically and by echocardiogram.  There was no evidence, based on history and examination, that at that point, OSA or pulmonary hypertension was  creating any significant issues for the Veteran.  The Veteran's pulmonary status had remained stable over the years that he has been under my care.  In regards to his airway abnormalities, which fit a chronic obstructive pattern, one needs to strongly consider hydrazine exposure as an etiology.  He does not have classic asthma and his pattern would be consistent with entities such as bronchitis obliterans or other chronic scarring conditions of the airways.  Toxic inhalation exposure has been known to cause this pattern of physiological abnormality.  Thus, the examiner opined that there was a high likelihood that his current pulmonary function changes are related to his exposure to hydrazine.

In light of the foregoing, the Board finds that a new examination by a pulmonologist or other appropriate physician is necessary to determine the current nature and severity of the Veteran's respiratory symptoms due to COPD.  Additionally, the examiner should clarify whether, and to what extent, any symptoms are attributable to, or indistinguishable from those associated with, another disability.  See 38 C.F.R. § 4.2; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  The Board further emphasizes that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the-reasonable-doubt-doctrine mandates that all signs and symptoms be attributed to the veteran's service-connected condition.  See 38 C.F.R. §§ 3.102, 4.3 (2017); Mittleider, supra.   On VA examination, all pertinent tests should be conducted.  In this regard,  the Board notes that the last PFT testing conducted was in 2012, over 5 years ago.  

Prior to arranging for the Veteran to undergo further examination and testing, to ensure that that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Notably, the Veteran reported receiving treatment semi-annually from his private pulmonologist, Dr. S.S.  However, the claims file only contains treatment records from Dr. S.S. through June 2013.  Therefore, on remand, the AOJ should give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.§ 5103 (b)(1) (2012) West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The AOJ should also obtain all VA treatment records dated since July 2017, to specifically include records from the Denver VA Medical Center, as any such records may contain information and evidence relevant to the Veteran's pending claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012)); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Denver VAMC, dated since July 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain any pertinent, outstanding private (non-VA) records, to include private treatment records from Dr. S.S. dated since June 2013.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA pulmonary/respiratory examination by a pulmonologist or other physician for evaluation of his service-connected COPD with spontaneous partial pneumothorax.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)),  to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, to include pulmonary function testing, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examination report should the following: forced vital capacity (FVC); forced expiratory volume (FEV-1) predicted value; ratio of FEV-1 in one second to FVC; and capacity of the lung for carbon monoxide by the single breath method DLCO (SB) scores, as well as all other relevant data required to rate respiratory disorders.  

If the DLCO (SB) test is not useful or valid, the examiner should explain why.  Also, If the PFTs do not reflect the Veteran's current pulmonary function or cannot be successfully performed, the examiner should  explain why.

Importantly, the examiner should clearly identify all respiratory impairment attributable due to service-connected COPD with spontaneous partial pneumothorax,  If it not medically possible to distinguish the symptoms/effects of the service-connected disability from those associated with nonservice-connected disability(ies)-to include , the examiner should clearly so state,  

All examination findings/testing results , along with complete, clearly-stated rationale for the conclusions reached must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent  to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655 (b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and all legal authority, to include consideration of 38 C.F.R. §§ 3.103 and 4.3 and the principles espoused in Mittleider (cited above), as well as 
whether staged rating of the COPD disability is appropriate.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)..



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


